Citation Nr: 1503146	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from February 2004 to February 2008.

This matter comes before the Board of Veterans Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for degenerative shoulders.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, during at Travel Board hearing at the RO.  In November 2011, the Board remanded this matter in order to obtain updated VA treatment records and schedule the Veteran for VA examination to determine the etiology of any current chronic shoulder or knee disorder.  A review of the record shows that these actions were accomplished; thus, the Board concludes that there was substantial compliance with the remand directives of November 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that by October 2012 rating decision, the RO granted service connection for traumatic brain injury with insomnia, headaches, and memory loss; for right shoulder degenerative joint disease, and for degenerative joint disease of the right and left knees.  Thus, those issues are no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a left shoulder disability that had an onset in service, or that is otherwise related to active service.




CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by a period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the June 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Additionally, in April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the April 2011 hearing, the undersigned confirmed and discussed the issue on appeal.  Also, information was also solicited regarding the circumstances of the Veteran's shoulder injury in service, the nature of his current disorder, as well as whether there were any outstanding medical records.  In November 2011, the claim was remanded to develop the evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  The Board therefore finds, consistent with Bryant, that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records.  Further, a VA examination was obtained in January 2012, which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, which were supported in the record.  The examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, supra.

In November 2011, the Board remanded this claim.  The Board directed that all VA treatment reports dated after February 2009 be obtained and associated with the claims file, and this has been done.  Specifically, VA progress notes, dated through July 2012, have been obtained.  The Board further directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  In January 2012, this was done.  In November 2008, another VA opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

The Veteran essentially contends that he has a left shoulder disorder as a result of his active service.  He contends that his left shoulder problems resulted from being a pack mule for his squad in service, and having to carry a large amount of weight on a daily basis, including packs weight about 80 pounds.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, however, the record does not show he has, or has had, a diagnosis of a left shoulder disability.  Service treatment records (STRs) include a post-deployment health reassessment report, dated in July 2007, which shows that the Veteran reported having numbness and tingling in his left fifth finger.  He also indicated that he had back pain associated with "gear."  A report of medical history, dated in December 2007, shows that the Veteran responded "yes" to having, or having had, a "painful shoulder, elbow or wrist," and that he reported that his left shoulder grinds and was painful when weight was applied.  The report notes that no acute injury was known, that his symptoms were stable, and that there was no decreased strength in the left arm.  STRs, however, do not contain any findings or diagnoses of a left shoulder disorder.  Moreover, post-service VA treatment records show no complaints or findings of any left shoulder problems or disability.  Upon VA examination in January 2012, the Veteran reported his right shoulder started hurting in Afghanistan in 2005 when he fell while carrying a 50 pound target up a hill, and slid down holding onto the plate.  He further reported that this shoulder became worse in Iraq in 2006 and 2007 while doing his daily activities.  The diagnoses included partial tear of the rotator cuff of the right shoulder and degenerative joint disease of the right shoulder.  The findings do not contain any indication of left shoulder symptoms or pathology.  There was no relevant diagnosis.  In summary, the Board finds that the evidence is insufficient to show that the Veteran has a left shoulder disability that is related to his service, and the claim must be denied.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Full consideration has been given to the Veteran's own assertions that he has a left shoulder condition related to service, which he claims was caused by carrying heavy loads in service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If the Veteran, for instance, injured his left shoulder in service, and had complaints and symptoms thereafter, he would certainly be competent to report the circumstances of any injury as well as his symptoms thereafter.  However, the diagnosis of and probable etiology of a chronic shoulder disorder is not subject to lay diagnosis as it requires analysis of diagnostic studies such as X-rays or computed tomography scans and knowledge of the musculoskeletal system and various disorders that affect this system.  Accordingly, the Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  Id.; 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a). 

The preponderance of the evidence is therefore against the claim of service connection for a left shoulder disorder, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


